Citation Nr: 1403638	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether a reduction in the evaluation for post-operative right ankle sprain with internal fixation and degenerative joint disease, from 20 to 10 percent, was proper.

2. Whether a reduction in the evaluation for post-operative right knee, cartilage donor site, from 20 percent to a non-compensable rating, was proper.


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1992 to May 1998, and from April 1999 to May 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's evaluation for post-operative right ankle sprain with internal fixation and degenerative joint disease from 20 to 10 percent, and for post-operative right knee, cartilage donor site, from 20 percent to a non-compensable rating, both effective September 1, 2010.

During the pendency of the appeal, the Veteran has raised a total disability based on individual unemployability (TDIU), asserting that her service-connected disabilities prevent her from obtaining substantially gainful employment.  The Veteran's TDIU claim was denied in a February 2013 rating decision on the basis that there was no medical evidence to show that the Veteran was unable to obtain substantially gainful employment due to her service-connected disabilities.  Because the Veteran did not appeal this decision, the TDIU claim is not before the Board.  

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  Therefore, any future review of this file should take into consideration the documents in the Virtual VA.    


FINDINGS OF FACT

1. In November 2001, the RO granted service connection for post-operative right ankle sprain with internal fixation and degenerative joint disease, and for post-operative right knee, cartilage donor site; a separate 10 percent evaluation was assigned to each disability, effective from May 2, 2001.  
2. In October 2002, a Decision Review Officer (DRO) rating found that, based on the Veteran's statements, the Veteran had marked limited motion of the right ankle, increasing her right ankle disability rating to 20 percent.  The V veteran's right knee disability continued at 10 percent.

3. While the rating Decisions of September 2006 and July 2007 continued the 20 percent rating for Veteran's right ankle disability, the September 2006 rating decision increased the Veteran's right knee disability to 20 percent, effective March 16, 2006, on the basis that there was malunion of the tibia and fibula with moderate knee or ankle disability.  The Veteran's right knee disability continued at 20 percent in the July 2007 rating decision.  

4. In February 2010, the RO issued a rating decision, proposing to reduce the Veteran's disabilities to 0 percent based on the fact that the Veteran failed to show up for a scheduled examination; the RO notified the Veteran of the contemplated action, and the reasons therefor, and informed her of her right to submit additional evidence and to appear at a hearing.

5. In June 2010, the RO implemented the proposed reductions.  As a result, the RO decreased the right ankle disability to 10 percent, and the right knee disability to 0 percent, both effective from September 1, 2010.


CONCLUSIONS OF LAW

1. The reduction in the evaluation for post-operative right ankle sprain with internal fixation and degenerative joint disease, from 20 to 10 percent, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5271 (2013).  

2. The reduction in the evaluation for post-operative right knee, cartilage donor site, from 20 percent to a non-compensable rating, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2001, the RO granted service connection for the Veteran's right ankle and right knee disabilities, and assigned a separate 10 percent evaluation for each disability, effective from May 2, 2001.  In an October 2002 DRO rating decision, the Veteran's right ankle disability level was increased to 20 percent, effective May 2, 2001.  Later, in a September 2006 rating decision, the Veteran's right knee disability level was increased to 20 percent, effective March 16, 2006.  

In a February 2010 rating decision, the RO entered a rating action proposing to reduce the Veteran's disabilities to 0 percent on the basis that she failed to show up for a scheduled examination.  Subsequently, following a VA examination in March 2010, in a rating decision dated June 2010, the RO implemented the proposed reductions, reducing the Veteran's right ankle disability to 10 percent, and her right knee disability to 0 percent, effective from September 1, 2010.

On appeal, the Veteran contends that her disability ratings should not have been reduced.  She argues that her disabilities have not improved.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the matters on appeal and what the evidence in the claims file shows, or fails to show, with respect to that matter.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40.  To that end, section 4.40 provides:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes."  38 C.F.R. § 4.45.  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).
(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity or atrophy of disuse.

Id. 

The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered. Id.  § 4.45(f); see also 38 C.F.R. § 4.59 ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the Veteran's right ankle disability has been evaluated on the basis of limitation of motion of the ankle under Diagnostic Code 5010-5271.  Under that diagnostic code, 10 and 20 percent ratings are warranted for moderate and marked limitation of motion of the ankle, respectively.  The normal range of motion in the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Furthermore, the Veteran's right knee disability has been evaluated under DC 5299-5262.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

Under DC 5262, malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.    

Congress has provided that a Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Here, the Veteran's rating for his right ankle has been in effect for more than five years.  As such, provisions under 38 C.F.R. § 3.344(a) and (b) apply.  On the other handOn the other hand, with respect to the Veteran's right knee disability, because the rating has been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.   

When considering a rating reduction, it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  VA must also consider whether there is an improvement in the Veteran's ability to function under the ordinary conditions of work.  Schafrath, 1 Vet. App. at 594; Faust v. West, 13 Vet. App. 342, 349 (2000).  Thus, VA is required to consider not only the effect of any improvement in the Veteran's disability on his or her daily life but also specifically on his or her ability to work.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

Additionally, where a rating reduction is at issue, the burden of proof is on VA to show by a preponderance of the evidence that its action was proper.  See Brown, 5 Vet. App. at 421. 

I. Right Ankle Disability

The Veteran was granted service connection for her right ankle disability in November 2001 with a 10 percent disability rating for moderate limited motion of the ankle.  In an October 2002 DRO rating decision, this rating was increased to 20 percent, effective May 2, 2001.  The DRO stated that this increased rating was based on Veteran's own statements, in addition to an examination of the right ankle conducted in February 2001.  

During the February 2001 examination, the ankle's active range of motion was 20 degrees of dorsiflexion and 20 degrees of plantar flexion.  The passive range of motion was recorded at 30 degrees of dorsiflexion and 30 degrees of plantar flexion, limited by pain.  The Veteran described her pain as severe, worsened with ambulation, especially when she is going up stairs or pushing off. 

Based upon the Veteran's own statements, and due to the severity of her original ankle injury, the DRO increased the Veteran's disability rating to 20 percent for marked limited motion of the ankle.  

The Veteran underwent a VA examination in May 2004.  During the examination, she complained of chronic fatigue of her right ankle, with chronic pain.  She denied any flare-ups.  She stated that she had difficulty with standing or walking.  She stated that her ankle condition impacts her daily activities in that she could no longer run or engage in sporting activities.  
On physical examination, there was no swelling, redness, or anatomical deformity.  With regard to the range of motion, the examiner reported "[r]ight ankle dorsi flexes to the neutral position, stopping with complaint of pain and flexes to 45 degrees, stopping with stiffness."  The examiner also noted that there was loss of range of motion with fatigability of the right ankle when moved against significant resistance.  There was no fatigability noted without resistance.  

In August 2006, the Veteran underwent another VA examination.  The examiner noted that the ankle had instability, pain, stiffness, weakness, effusion, and flare-ups.  However, there were no incapacitating episodes or no functional loss.  The range of motion was noted as 0 to 20 degrees dorsiflexion, with pain beginning at 10 degrees and having limitation of motion on repetitive use.  The plantar flexion was 0 to 40 degrees, with no additional loss of motion on repetitive use.  

The VA conducted another examination in May 2007.  During the examination, the Veteran described her right ankle pain as being very severe, not allowing her to walk more than 20 feet at a time.  She also reported as ambulating with a cane.  Upon physical examination, the Veteran's gait was very slow and antalgic, with marked limping to the right side.  There was no swelling or tenderness on palpation.  Right ankle showed 0 degrees on dorsiflexion and 40 degrees on plantar flexion.  No additional loss of range of motion on repetitive movements was reported.  

In February 2010, the RO proposed to reduce the Veteran's right ankle rating to 0 percent because the Veteran failed to show up for a scheduled examination without good cause.  After the Veteran was notified, in the absence of new evidence from the Veteran, the RO reduced the Veteran's right ankle disability rating from 20 percent to 10 percent in a June 2010 rating decision.  The RO based this reduction on a March 2010 VA examination.

During the March 2010 examination of her right ankle, the Veteran reported weakness, stiffness, swelling, lack of endurance, fatigability, tenderness and pain.  She did not experience heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  She also reported as having flare-ups as often as once a day, with pain severity being 6 on a 1-10 scale (10 being the worst).  She further reported that during these flare-ups, she cannot squat, run, or bend due to pain.  She reported difficulty with standing and walking.  Her functional impairment was listed as limited walking distances.  

Upon physical examination, the right ankle had dorsiflexion of 20 degrees and plantar flexion of 35 degrees.  Repetitive range of motion was possible with the same range.  There was no additional degree of limitation.  The examiner noted that on the right ankle, there was tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no subluxation.  Further, no deformity or ankylosis was noted.    

In light of the evidence above, the Board finds that the reduction was improper.  Although the March 2010 examination showed improvements in the Veteran's right ankle disability, the examinations of February 2001, May 2004, August 2006, and May 2007 show a fluctuating range of motion for the right ankle.  Moreover, the May 2007 examination specifically shows a zero degree of dorsiflexion.  Finally, an October 2012 examination of the right ankle after the reduction shows that the Veteran had 15 degrees of dorsiflexion and 20 degrees of plantar flexion.  As such, the October 2012 examination supports a finding that the Veteran's right ankle condition has not necessarily improved.  Therefore, the reduction of the right ankle disability rating was improper; restoration is warranted.  

II. Right Knee Disability

The Veteran's right knee disability was initially rated at 10 percent in the November 2001 rating decision under DC 5262 for malunion of the tibia and fibula with slight knee or ankle disability.  In a later rating decision in September 2006, the RO increased the Veteran's right knee disability to 20 percent for malunion of the tibia and fibula with moderate knee or ankle disability.  The RO stated that an increase was warranted because evidence showed that the right knee disability had increased in severity as there was limited range of motion for the knee due to pain.

The basis for the RO's later reduction of the right knee disability in June 2010 from 20 percent to 0 percent was the March 2010 VA examination.  During that exam, the examiner noted that there was tenderness on the knee.  However, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no subluxation or ankylosis.  The range of motion was recorded as flexion of 125 degrees, with possible repetitive range of motion, and no additional degree of limitation. 

During the examination, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness and pain.  She also indicated experiencing flare-ups of once a day, each time lasting for four hours.  Further, she described the severity as 9 on a scale of 1 to 10 (10 being the worst).  She also indicated that during the flare-ups, she experiences failure to manage stairs, and failure to stand for long because it is painful.  She also said that she cannot bend her knees to squat, and has to sleep in certain positions and cannot move her knee without extreme pain.  

In light of the evidence above, the Board finds that the preponderance of the evidence fails to demonstrate an improvement in the Veteran's right knee disability under the ordinary conditions of life and work to warrant a reduction.  The August 2006 and May 2007 VA examinations show that the Veteran experienced pain with flexion.  Furthermore, there was a marked decrease in the degree of flexion of her right knee.  Although the March 2010 VA examination shows a slight improvement of the range of motion of the knee, Veteran's competent testimony establishes that her condition did not improve to the point of warranting a reduction to a non-compensable degree.  This is because at the time of the reduction, the Veteran still experienced a decrease in her range of motion, and subjective severe pain in her knee.  As such, because the malunion of the tibia and fibula is characterized with a knee disability that is moderate based on the symptoms, RO's reduction of the right knee disability percentage was not proper.  

Because the Board is granting the full benefit sought on appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), or the due process provisions of 38 C.F.R. § 3.105(e), have been satisfied.  Those matters are moot. 


ORDER

The reduction in the evaluation for post-operative right ankle sprain with internal fixation and degenerative joint disease, from 20 to 10 percent, was improper, and the claim for restoration of the 20 percent rating is granted.

The reduction in the evaluation for post-operative right knee, cartilage donor site, from 20 percent to a non-compensable rating, was improper, and the claim for restoration of the 20 percent rating is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


